Citation Nr: 1243277	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for heart disability manifested by a heart murmur and tachycardia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from May 1999 to September 2005.  

This case was previously before the Board of Veterans' Appeals (Board) in October 2010, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for heart disability manifested by a heart murmur and tachycardia.  Thereafter, the case was returned to the Board for further appellate action.


FINDING OF FACT

The presence of a chronic, identifiable heart disability has not been established.


CONCLUSION OF LAW

The claimed heart disability, manifested by a heart murmur and tachycardia, is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 
Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  In October 2006, the RO notified the Veteran him of the substance of the VCAA including the types of evidence necessary to establish the claim and the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) , the letter essentially satisfied the requirements of the VCAA by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide. 

Generally, the notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  

The October 2006 notice was provided to the Veteran after the initial unfavorable decision in June 2006.  Nevertheless, the appellant was provided the content-complying notice to which he was entitled.  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  Moreover, there has been substantial development of the record since that time.  During the pendency of the appeal, VA obtained or ensured the presence of the Veteran's service treatment records; VA and private treatment reports, dated after service; and statements of the Veteran are of record.  Moreover, VA examined the Veteran in September 2005, November 2010, and December 2011, to determine the etiology of his claimed heart disability.  Copies of those examination reports have been associated with the claims file.  Consequently, the Board does not find that any late notice under the VCAA requires remand to the RO.  Nothing about the evidence or any response to any notification suggests that the case must be re-adjudicated in full to satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2012) or the implementing regulations found at 38 C.F.R. § 3.159 (2012).

The United States Court of Appeals for Veterans Claims  has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The Veteran was informed of the Dingess elements in the October 2006 letter.  Id.   

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Indeed, in January 2012, he reported that he did not have any additional evidence to submit regarding his appeal.  Accordingly, the Board will proceed to the merits of the appeal.

The Merits of the Claim 

The Veteran argues that he has a heart disorder that was incurred in active military service. However, the preponderance of the evidence shows that the Veteran does not have a heart disorder and the claim will therefore be denied. 

The Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Generally, to be entitled to service connection, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during active service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  Active duty includes service at any time as a cadet at the United States Military, Air Force, or Coast Guard Academy, or as a midshipman at the United States Naval Academy.  38 C.F.R. § 3.6 (2012).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact. § 3.304(b)(3).  Moreover, a recorded history provided by a lay witness does not constitute competent medical evidence of a chronic preservice condition, even though the appellant's account of his preservice illnesses was recorded by medical examiners.  Cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as cardiovascular-renal disease, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Apart from the law and regulations, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

During an August 1994 examination performed in conjunction with his application to the United States Naval Academy, the Veteran responded "no" when asked if he then had, or had ever had, pain or pressure in the chest; palpitations or a pounding heart; heart trouble or a heart murmur; or high blood pressure.  On examination, his heart was found to be normal.  An electrocardiogram revealed marked bradycardia, asymptomatic.  His blood pressure was 123/65.

In November 1996, the Veteran was treated for possible pneumonia versus a mycoplasm and sinus congestion compatible with sinusitis.  On examination and during a followup examination, he demonstrated a regular rate and rhythm of his heart without a murmur.

In April 1997, during an examination for airborne training, the Veteran responded "no", when asked if he then had, or had ever had, the presence of palpitations or a pounding heart, heart trouble, or high or low blood pressure.  He reported that he had chest discomfort early in an aerobic workout, especially if he was unconditioned.  The pain would go away about two miles into a run and then would not bother him.  On examination, his heart was normal, and his blood pressure readings were 158/69.  

During a pre-commissioning examination in October 1997, the Veteran responded "no", when asked if he then had, or had ever had, palpitations or a pounding heart, heart trouble or high or low blood pressure.  He reported left upper chest pain with running only when conditioning.  He stated that once in condition,  he no longer had pain.  He reported no signs or symptoms of chest pain since the previous year.  He noted that at the United States Naval Academy, he had participated in boxing and marathon club activities without problem.  On examination, his heart was found to be normal, and his blood pressure was 106/61, 106/62, and 112/60.  

During the Veteran's September 1999 service entrance examination, he responded "no", when asked if he then had, or had ever had, pain or pressure in his chest, palpitations or a pounding heart, heart trouble or high or low blood pressure.   His heart was found to be normal, and his blood pressure readings were 106/62, and 112/60.  An electrocardiogram revealed a normal sinus rhythm with sinus arrhythmia.  

During a July 2000 flight examination, the Veteran responded "no", when asked if he had ever had high blood pressure or a rapid or irregular heartbeat.  His heart was found to be normal, and his blood pressure was 106/46 and 122/76.  

In January 2001, during a flight examination, the Veteran responded "no", when asked if he then had, or had ever had, chest pain, angina, a heart attack, heart disease, a heart murmur, palpitations, cardiac catheterizations, or a pacemaker.  His heart and vascular system were found to be normal, and his blood pressure was 106/46.  An electrocardiogram was also normal.  

In February 2001, the Veteran was referred to the Medical Service by the Dental Service.  He stated that he had experienced a heart murmur as a child prior to the age of 5 years.  At that time, he reportedly took antibiotics in association with dental work.  It was noted that he had no history of rheumatic fever or exercise intolerance and that he had never had his exercise limited by a physician.  A cardiac examination was normal, and he demonstrated a regular heart rhythm without a murmur.  His blood pressure was 136/70.  He was returned to full duty without exercise limitation and without a need for dental antibiotic prophylaxis.  

During a September 2001 examination associated with sea duty screening, the Veteran responded "no", when asked if he then had, or had ever had, chest pain, angina, a heart attack, heart disease, a heart murmur, palpitations, cardiac catheterizations, or a pacemaker.  On examination, he demonstrated no cardiovascular conditions, such as angina, chest pain, arrhythmia, valve disorder, or infarction.

During a January 2002 flight examination, the Veteran responded "no", when asked if he then had, or had ever had, chest pain, angina, a heart attack, heart disease, a heart murmur, palpitations, cardiac catheterizations, or a pacemaker.  His blood pressure was 127/68.  An electrocardiogram showed sinus bradycardia but was otherwise normal.  

During a March 2003 flight examination, the Veteran responded "no", when asked if he then had, or had ever had, chest pain, angina, a heart attack, heart disease, a heart murmur, palpitations, cardiac catheterizations, or a pacemaker.  On examination, his heart and vascular system were found to be normal, and his blood pressure was 129/65.  An electrocardiogram revealed a normal sinus rhythm.  

In October 2003, during treatment for allergic rhinitis with an upper respiratory infection, the Veteran demonstrated a regular rate and rhythm of his heart with no murmur.  His blood pressure was 125/81.

In February 2005, during treatment for low back pain, the Veteran demonstrated a regular rate and rhythm of his heart, a normal S1-S2 and no murmur.  His blood pressure was 126/87

In March 2005, the Veteran complained of one week history of intermittent, sharp pain in the substernal area.  An electrocardiogram, chest X-ray, and laboratory work were normal.  His heart demonstrated a regular rate and rhythm with no murmur, clicks, gallops, or rubs.  His blood pressure was 122/81.  The assessment was chest wall pain, gastroesophageal reflux disease (GERD), thoracic somatic dysfunction, and an elevated first rib on the left.  

In June 2005, the Veteran presented for his separation examination.  He reported that he had a heart murmur and would like a further evaluation.  On examination, he demonstrated a 2/6 systolic ejection murmur.  His blood pressure was 126/80.  

In July 2005, the Veteran's echocardiogram was normal with no significant valvular disease.

At a VA general medical examination in September 2005, the examiner recounted a history as related by the Veteran of his having been diagnosed with a functional heart murmur during childhood.  The examiner noted that the Veteran was not advised of a heart murmur on entrance into the United States Naval Academy. Reportedly, he had had not treatment for organic heart disease and no restrictions due to heart disease.  However, on examination, the Veteran had a regular cardiac rhythm.  No murmur was auscultated in the sitting or supine position.  His blood pressure readings were 135/90, 135/83, and 130/76.  The relevant diagnosis was a physiologic cardiac murmur.  

A November 2005 Holter monitor report includes findings of intermittent episodes of sinus arrhythmia and P-wave variability. 

In February 2006, during treatment at Orlando Heart Specialists, the Veteran reportedly had decreased palpitations with increased medication.  He had no chest pain.  He reportedly exercised regularly without palpitations.  He did have occasional palpitations with his GERD symptoms.  S1 and S2 were present without murmur.  His blood pressure was 102/80.  Following the treatment, the impressions were palpitations, GERD, and stable cardiovascular status.  

In March 2006, during treatment by R. A., M.D., the Veteran complained of a one year history of heartburn and an irregular heart.  He denied chest pain, palpitations, or syncope.  He demonstrated a regular sinus rhythm with no systolic or diastolic murmur.  His blood pressure was 130/80, and his medication included Toprol.  The diagnoses were heartburn and irregular heart. 

During VA treatment in May 2006, the Veteran reported a history of intermittent palpitations with no current problems since reducing his caffeine intake.  He demonstrated a normal heart rhythm with no murmur.  His blood pressure was 126/84.  The relevant diagnoses included GERD and intermittent palpitations.

During VA treatment in July 2006, the Veteran demonstrated a regular rate and rhythm of his heart without murmur.  The following month, the Veteran complained of a three year history of intermittent palpitations associated with a spasm-like sensation in his mid-anterior chest.  A cardiac evaluation was normal.  An electrocardiogram revealed sinus bradycardia but was, otherwise, normal.  The Veteran demonstrated a regular rate and rhythm of his heart with no murmur or gallop.  His blood pressure was 148/75.  It was noted that the Veteran was taking nitroglycerin for chest pain.  The treating physician assessed the Veteran's symptoms as possible esophageal spasms.  

In August 2006, the Veteran was treated at a VA Emergency Room for right upper quadrant pain.  At that time, he demonstrated a regular rate and rhythm with no acute myocardial infarction or coronary syndrome.  His blood pressure was 129/80

During VA treatment in September 2006, it was noted that the Veteran had a history of palpitations.  It was further noted that previous workups by the Cardiology Service had been negative.  The cardiovascular examination was normal.  In September 2006, the Veteran was also treated at a VA Mental Health Clinic for generalized anxiety.  

In October 2006, the Veteran was seen by the VA Gastrointestinal Service for complaints of epigastric pain.  He demonstrated a regular rate and rhythm of the heart without murmur.  His blood pressure was 132/83.  The diagnoses were dyspepsia and dysphagia; mild postprandial diarrhea; questionable uncontrolled reflux esophagitis, and questionable irritable bowel syndrome.  

In January, July, and October 2007, the Veteran was treated for anxiety by a private health care provider.  It was noted that the Veteran had had a history of several consultations with the Cardiology Service for vague chest pain.  All of those consultations had reportedly been negative.  His blood pressure readings were 110/68,

In June and November 2007, during treatment by University Gastroenterology, the Veteran complained of abdominal pain, nausea, and GERD.  He reported a history of an irregular heartbeat, occasional chest pain, and a possible heart murmur.  He demonstrated normal rhythm of the heart with no murmur.  His blood pressure readings were 112/72 and 122/78.

During exercise stress testing in October 2007, there was no myocardial ischemia, and the Veteran demonstrated excellent exercise capacity.  There were three sets of ventricular triplets were recorded, which the Veteran felt as heart palpitations.  He demonstrated a normal sinus rhythm.  

During a November 2007 work-up, the Veteran was treated for complaints of palpitations and chest pain.  A treating cardiologist wrote that the Veteran was well aware that anxiety may be playing a significant role, but that he (the cardiologist) was uncertain whether this was the root of the problems or a consequence of the uncertainty of the diagnosis.  An echocardiogram found a normal left ventricular systolic function, no stenotic or regurgitant valvular disease, and overall normal echocardiogram.  A November 16, 2007, report of an electrocardiogram from a 48-hour Holter monitor study found mild ventricular ectopy, chest pain walking up stairs corresponding to normal sinus rhythm/ST of 91 beats per minute, and chest pain and palpitations while stretching and running corresponding to 173 beats per minute. 

In November 2010, the Veteran was examined by VA.  His claims file was not made available to the examiner for review in conjunction with the examination.  He reported that his heart condition had had its onset in late 1997.  However, there was no history of myocardial infarction, rheumatic fever, hypertension, hypertensive heart disease, heart rhythm disturbance, valvular heart disease including a prosthetic valve, congestive heart failure, other heart disease, angina, dizziness, syncope, fatigue, or dyspnea.  The Veteran reportedly took no medication for heart disease.  

On examination, the Veteran's blood pressure was 119/74.  S1 and S2 were present, and his heart rhythm was regular.  The primary maximal impulse was in the fifth intercostals interspace in the mid-clavicular line.  An electrocardiogram was normal, and there was no significant change from November 2006.  A stress test, performed in "December 2010" revealed METS of 17.1.  The diagnosis was a history of heart arrhythmias.  

In December 2011, the Veteran was reexamined by VA to determine the nature and etiology of any heart disorder found to be present.  The Veteran's claims file was available and reviewed by the examiner.  It was noted that the Veteran had never been diagnosed with a heart condition.  However, it was reported that the Veteran had complained of heart problems and palpitations in service.  It was also noted that a December 2010 stress test had been negative for coronary artery disease.  The examiner stated that the Veteran had had GERD instead of heart problems.  In addition he stated that none of the Veteran's heart conditions qualified within the generally accepted medical definition of ischemic heart disease.  It was also reported that the Veteran was not required to take continuous medication for his heart condition and that he had never had a myocardial infarction or congestive heart failure.  Intermittent, paroxysmal cardiac arrhythmia, documented by electrocardiogram, was noted to have occurred one to three times during the previous 12 months.  

On further examination, there was no evidence of heart valve conditions, infectious heart conditions, or pericardial adhesions.  Moreover, it was noted that the Veteran had not required any hospitalization or surgery for his heart.  The Veteran's heart rate was 59 beats per minute with a regular rhythm and normal heart sounds.  His blood pressure was 100/66.  Auscultation of the lungs was clear, and the Veteran's peripheral pulses were normal.  There was jugular venous distension.  The peripheral pulses were normal, and peripheral edema was not present.  The point of maximal impact was not palpable.  There was no evidence of cardiac hypertrophy or dilatation.  The results of a December 2011 electrocardiogram were reportedly normal, and the results of a December 2010 exercise stress test had shown that the Veteran had a METS level of 17.

Following the December 2011 examination, the examiner concluded that the Veteran did not have a heart condition.  He found no conflicting evidence with his conclusion.  

As a layperson, the Veteran is competent to relate what he experienced in and after service.  For example, he is competent to report that he had heart palpitations in service and since his separation from service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not qualified to render opinions which require medical expertise, such as the diagnosis of those symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Nevertheless, in certain instances, lay evidence may be competent and sufficient to establish a diagnosis of a condition.  Indeed, competent lay evidence may be used to establish a medical condition, including causation.  King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012) (the Court of Appeals for the Federal Circuit discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances:  (1) when a layperson is competent to identify the medical condition, (2)  when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's opinion, without more, is not dispositive, unless the particular disorders at issue are ones which are amenable to lay observation.  38 C.F.R. § 3.159(a). 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board's principal role is to weigh the probative value of evidence.  Schoolman v. West, 12 Vet. App. 307 (1999).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In February 2001 in service and during a VA examination two weeks after his separation from service, the Veteran reported that he experienced a heart murmur as a child.  However, there is no preservice evidence on file to show the presence of a chronic heart murmur.  Moreover, the report of the Veteran's August 1994 service entrance examination, as well as the medical records from his first 61/2 years of and a half of service are negative for any complaints or clinical findings of a heart murmur.  Therefore, the Veteran's heart was presumed to be in sound physical condition at the time he entered service.  

In April 1997, the Veteran reported chest pain early in any aerobic workout, and in March 2005, the Veteran was treated for complaints of substernal pain.  However, there were no findings that either of those disorders were associated with a chronic identifiable heart disability. 

During his June 2005 service separation examination, the Veteran was found to have a systolic ejection murmur.  Again, however, there were no findings that it was symptomatic of chronic, identifiable heart disease.  Indeed, the preponderance of the evidence is against a finding that the Veteran does, in fact, have a heart murmur.  Rather, the medical records show that the Veteran has a regular rhythm and heart rate without evidence of a murmur.  For example, an echocardiogram in July 2005 was negative for valvular disease, and a VA examination, performed two weeks after the Veteran's separation from service revealed a regular cardiac rhythm without a murmur.  In fact, the preponderance of the evidence in and after service shows that the Veteran does not have a chronic murmur, palpitations, arrhythmias, or an irregular heartbeat of any kind.  While R. A., M.D., the Veteran's prior cardiologist diagnosed the Veteran with an irregular heart, but he noted that on examination in March 2006, the Veteran demonstrated a regular sinus rhythm with systolic or diastolic murmur.   Nevertheless, there is sufficient evidence on file, such as the reports of Holter monitors in November 2005 and November 2007, showing arrhythmia, mild ventricular hypertrophy and palpitations, which warranted VA examinations to determine the nature and etiology of any heart disorder found to be present. In other words, the evidence warranted further investigated as under the third prong of Jandreau, above.  

The findings on the VA examination in November 2010 and December 2011, are consistent with each other and support the findings in the preponderance of the treatment records.  The November 2010 VA examiner found that the Veteran had a regular heart rate.  He diagnosed arrhythmias by history only; that is, not currently active.  While the December 2011 examiner suggested that intermittent, paroxysmal arrhythmia occurred several times a year, neither he, nor the health care providers on file have been able to establish the presence of a chronic, identifiable heart pathology of any kind.  

Absent the presence of chronic, identifiable heart pathology, the Veteran's claimed disorder does not meet the criteria for service connection.  Therefore, service connection for heart disability manifested by a heart murmur and tachycardia is not warranted.  Accordingly, the appeal is denied.

In arriving at this decision, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012). 


ORDER

Entitlement to service connection for heart disability manifested by a heart murmur and tachycardia is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


